DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the response filed on 6/10/2022.
This application is a 371 national stage of the PCT filed 3/27/2018.
Claims 5-21 are currently pending and claims 8-21 have been examined. 
This action is made Non-FINAL.

Election/Restrictions
Applicant’s election of Group II, claims 8-21 in the reply filed on 6/10/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/10/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 70 in fig. 3; 74 in fig. 4; 168 in fig. 25. Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because of the following:
Regarding fig. 7, the circled reference number 106 (shown below) appears to indicate something different than the button 106 adjacent to button 108. The circled 106 appears to indicating the program name (see fig. 18), in which case the number should be amended to 109 to be consistent with fig. 18 and the specification.

    PNG
    media_image1.png
    554
    583
    media_image1.png
    Greyscale


Regarding fig. 19, the reference number 68 appears to indicate something more specific than a robot arm (specification has robot arm 68). The examiner believes the 68 in fig. 19 should instead be the robot end-effector 64 as shown in fig. 2.
Regarding the flow charts in figs. 5, 10, 12A-B, 14, 17A-C, 20, and 23, no reference characters are provided. Its suggested reference characters are added for each step and referenced in the specification for better understanding of the processes.
Regarding figs. 9 and 21, no reference characters are provided. Its suggested reference characters are added at least for the relevant parts discussed in the specification for better understanding of what is being shown in these figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
Paragraph [0054] recites “robot arm 72.” This should be “robot arm 68” to be consistent with the drawings and rest of the specification.
Paragraph [0055] recites “mounting shelves/compartments160.” This should be “mounting shelves/compartments 160.”
Appropriate correction is required.

Claim Objections
Claims 8, 9, and 20 are objected to because of the following informalities: 
Claims 8 and 20 end with a semicolon rather than a period.
Claim 9 recites “an accelerometer operable to distinguish …” The language makes it seem as though the sensor itself makes the distinguishing determination between a lower impact tap and a higher impact slap rather than a processor interpreting the sensor’s readings.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “operator controlled means” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Operator controlled means is interpreted as a button/switch based on fig. 14 and [0045-0046].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a device” (for indicating the operating status) in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification describes the device as LEDs according to at least [0006-0007] and [0039-0041].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 8-9, 14, and 19-21 is/are rejected under 35 U.S.C. 102(a)(1)/102 (a)(2) as being anticipated by Davis (US 9804593 B1).

Regarding Claim 8,
Davis teaches
A robot system useful for selectively positioning an end effector (“In one example, a method is described comprising providing, by one or more processors, instructions to a robotic device to place the robotic device into a fine-tuning teach mode. In the fine-tuning teach mode, a component of the robotic device is in a given position and is configured to move in one or more step movements based on application of a manual contact having a preset amount of distance.” See at least col. 1 lines 23-34; Examiner Interpretation: The fine positioned robot component may be the end effector. See how the end effector is positioned in fig. 6B), 
said system including: an elongate robot arm comprised of multiple joint modules arranged in series including an initial module, one or more intermediate modules, and a final module, and wherein each module includes a rotary actuator member and a motor for driving said actuator member, and wherein the actuator member of each of said initial and intermediate modules is coupled to the subsequent module in said series (“The robotic device 300 may be powered by various modules such as electric motor, pneumatic motors, hydraulic motors, etc. The robotic device 300 is shown to include a base 302, links 306, 310, 314, 318, 322, and 326, joints 304, 308, 312, 316, 320, and 324, and a manipulator 328.” See at least col. 5, lines 39-44; See fig. 3 (provided below) for the robot arm comprised of multiple joint modules in series; Examiner Interpretation: The initial joint module is interpreted to be the joint 304 and link 306. The final joint module is interpreted to be the joint 324 and link 326. Each corresponding link and joint in between are interpreted to be intermediate modules. Its interpreted that each joint is driven by a motor.

    PNG
    media_image2.png
    203
    499
    media_image2.png
    Greyscale
) 
a control computer coupled to said joint modules for selectively controlling the motors therein (“The data storage 110 may store program logic 112 that can be accessed and executed by the processor(s) 114. The program logic 112 may contain instructions provide control to the one or more components 116 of the computing device 100. For example, program logic 112 may provide instructions that adjust operation of the device 100 based on stored amounts of movement mapped to a received contact. The data storage 110 may comprise one or more volatile and/or one or more non-volatile storage components, such as optical, magnetic, and/or organic storage, and the data storage may be integrated in whole or in part with the processor(s) 114.” See at least col. 4, lines 35-46); 
a user controlled input device operable in a learning mode to create a job program (“Within examples, the robotic device 300 may be placed into a teach mode, in which components or any of the links 306, 310, 314, 318, 322, and 326 are moveable along one or more degrees of freedom, and based on movement, the robotic device 300 (e.g., a processor or memory of the device) can save positions of the links during the movement. In this way, an operating may manually move individual links of the robotic device 300 to train the robotic device 300 to perform a certain task, and motion of the device including position, velocity, and acceleration, can be recorded and saved, and later recalled to operate the robotic device 300 to perform the stored movements without the need for user action.” Col. 6, lines 30-42; Examiner Interpretation: Manual movement of the links is a demonstration of a user controlled input device.); 
at least one of said joint modules including an impact sensor for detecting a user initiated physical impact applied to said robot arm (“In the example shown in FIG. 5, the distance or degrees may be fine tuning movements, such that a user taps the link 502, and then the link 502 moves the preset distance without a user having to carefully place the link 502 into such position.” Col. 10, lines 55-59; “Application of the force may be detected by force sensors in the arms, resistive capacitors, pressure sensors, or through detection of movement of the arm such as by accelerometers of the arm, for example.” Col. 3, lines 24-28); 
and a communication channel responsive to the detection of a physical impact for causing said control computer to edit said job program (“In other examples herein, methods are described for determining that a manual contact is applied to a robotic manipulator, … force sensing can be utilized on a robotic manipulator to “micro-jog” a position so as to allow fine-tuning of teach positions at orders of magnitude of higher resolution than typically enabled through manual adjustment.” Col. 3, lines 5-16; “When in a teach mode, the robotic manipulator is moveable along one or more degrees of freedom, and based on movement, the robotic manipulator is configured to save one or more positions of the robotic manipulator during the movement. The methods may be useful for providing a fine-tuning teach mode, in which the robotic manipulator is in an initial fixed position and is configured to move in the step movement based on application of the manual contact. ... Thus, a small contact can be applied to train the device, and micro-movements can be achieved through the mapping which may not be possible through manual training.” Col. 10, lines 22-36; See at least fig. 1 with communication link 118 between at least the components 116, sensor(s) 104, data storage 110, and processor(s) 114.; Examiner Interpretation: Fine-tuning teach positions is the same as editing a job program. The communication link 118 is the communication channel which is responsive to the detection of physical impacts when implementing the “fine-tuning” method.);

Regarding Claim 9,
Davis teaches
The system of claim 8 wherein said impact sensor comprises an accelerometer (“Thus, a user may roughly position the arm, and fine-tuning may be accomplished through step movements. Application of the force may be detected by force sensors in the arms, resistive capacitors, pressure sensors, or through detection of movement of the arm such as by accelerometers of the arm, for example.” Col. 3, lines 22-28) operable to distinguish between a lower impact tap and a higher impact slap (“As one example, an amount of force of the manual contact, based on one or more outputs of one or more force sensors on the robotic manipulator, can be determined. Subsequently, the number of step movements will be related to the amount of force of the manual contact. Thus, for higher applied forces, a larger number of step movements may be performed. Specific examples may include when a force is less than 50 N, a number of step movements may be in a range of 1-3 steps, and when a force is greater than 100 N, a number of step movements may be in a range of 5-10 steps.” Col. 9, lines 3-13).

Regarding Claim 14,
Davis teaches
The system of claim 8 wherein at least one of said joint modules includes a device for indicating the operating status of that joint module (“An amount of movement and a direction of movement of the component of the robotic device can be controlled. For example, based on application of a manual contact to the component, many joints may be movable … the component or the robotic device may be configured to provide feedback indicating that a step has been taken by the component, such as in the form of visual (e.g., blinking light), audio, or a vibration.” Col. 3, lines 29-42; Examiner Interpretation: The component that takes a step is interpreted to be a joint. This feedback is indicative of an operating status that the step has been taken.).

Regarding Claim 19,
Davis teaches
A robot system useful for selectively positioning an end effector (“In one example, a method is described comprising providing, by one or more processors, instructions to a robotic device to place the robotic device into a fine-tuning teach mode. In the fine-tuning teach mode, a component of the robotic device is in a given position and is configured to move in one or more step movements based on application of a manual contact having a preset amount of distance.” See at least col. 1 lines 23-34; Examiner Interpretation: The fine positioned robot component may be the end effector. See how the end effector is positioned in fig. 6B), 
said system including: an elongate robot arm comprised of multiple joint modules arranged in series including an initial module, one or more intermediate modules, and a final module, and wherein each module includes a rotary actuator member and a motor for driving said actuator member, and wherein the actuator member of each of said initial and intermediate modules is coupled to the subsequent module in said series (“The robotic device 300 may be powered by various modules such as electric motor, pneumatic motors, hydraulic motors, etc. The robotic device 300 is shown to include a base 302, links 306, 310, 314, 318, 322, and 326, joints 304, 308, 312, 316, 320, and 324, and a manipulator 328.” See at least col. 5, lines 39-44; See fig. 3 (provided below) for the robot arm comprised of multiple joint modules in series; Examiner Interpretation: The initial joint module is interpreted to be the joint 304 and link 306. The final joint module is interpreted to be the joint 324 and link 326. Each corresponding link and joint in between are interpreted to be intermediate modules. Its interpreted that each joint is driven by a motor.

    PNG
    media_image2.png
    203
    499
    media_image2.png
    Greyscale
); 
a control computer coupled to said joint module motors (“The data storage 110 may store program logic 112 that can be accessed and executed by the processor(s) 114. The program logic 112 may contain instructions provide control to the one or more components 116 of the computing device 100. For example, program logic 112 may provide instructions that adjust operation of the device 100 based on stored amounts of movement mapped to a received contact. The data storage 110 may comprise one or more volatile and/or one or more non-volatile storage components, such as optical, magnetic, and/or organic storage, and the data storage may be integrated in whole or in part with the processor(s) 114.” See at least col. 4, lines 35-46); 
a stored job program defining a sequence of steps for directing said robot arm along a first trajectory; and wherein said control computer is responsive to external forces applied to said robot arm for editing said job program to define a second trajectory different from said first trajectory (“Movement may be provided to the robotic device while the robotic device is in a teach mode, in which a teachable arm of the robot is manually taught movements along a three dimensional path by a human operator. The movements of the teachable arm are converted to electrical signals which are memorized and stored. These stored signals can be subsequently converted to command signals applied from the memory to a powered operating arm of the robot that will repeat the instruction content of the signals to accurately duplicate all that was taught to the teachable arm so as to replay the movements, for example. Thus, to teach an arm, the arm is moved to a certain position, and movement to the position as well as the position can be saved. Often times, some applications may require a higher precision of movements than a human can perform with the arm. In such instances, a human can provide approximate movements, and further computer processing can be performed on the stored movements to provide higher resolution movements (e.g., such as for movements of less than a millimeter). A human may thus provide coarse positioning through manual or physical movement, and fine-tuning can be achieved through subsequent computer processing. In other examples herein, methods are described for determining that a manual contact is applied to a robotic manipulator, associating the manual contact to a step movement of the robotic manipulator that indicates an amount of movement, determining a number of step movements to apply, and causing the robotic manipulator to move the number of step movements in increments and then stop. In some examples, force sensing can be utilized on a robotic manipulator to “micro-jog” a position so as to allow fine-tuning of teach positions at orders of magnitude of higher resolution than typically enabled through manual adjustment.” See at least col. 2, line 46 to col. 3, line 16; Examiner Interpretation: Coarse/approximate movement teachings define a first trajectory and the fine-tuning/micro-jogging process edits the first trajectory to define a second trajectory.).

Regarding Claim 20,
Davis teaches
A method of controlling the movement of a robot arm (“In one example, a method is described comprising providing, by one or more processors, instructions to a robotic device to place the robotic device into a fine-tuning teach mode. In the fine-tuning teach mode, a component of the robotic device is in a given position and is configured to move in one or more step movements based on application of a manual contact having a preset amount of distance.” See at least col. 1 lines 23-34; Examiner Interpretation: The fine positioned robot component may be the end effector. See how the end effector is positioned in fig. 6B)
comprised of multiple joint modules arranged in series including an initial module, one or more intermediate modules, and a final module, and wherein each module includes a rotary actuator member and a motor for driving said actuator member, and wherein the actuator member of each of said initial and intermediate modules is coupled to the subsequent module in said series (“The robotic device 300 may be powered by various modules such as electric motor, pneumatic motors, hydraulic motors, etc. The robotic device 300 is shown to include a base 302, links 306, 310, 314, 318, 322, and 326, joints 304, 308, 312, 316, 320, and 324, and a manipulator 328.” See at least col. 5, lines 39-44; See fig. 3 (provided below) for the robot arm comprised of multiple joint modules in series; Examiner Interpretation: The initial joint module is interpreted to be the joint 304 and link 306. The final joint module is interpreted to be the joint 324 and link 326. Each corresponding link and joint in between are interpreted to be intermediate modules. Its interpreted that each joint is driven by a motor.

    PNG
    media_image2.png
    203
    499
    media_image2.png
    Greyscale
); 
creating a job program defining a sequence of steps to be executed by said robot arm (“Within examples, the robotic device 300 may be placed into a teach mode, in which components or any of the links 306, 310, 314, 318, 322, and 326 are moveable along one or more degrees of freedom, and based on movement, the robotic device 300 (e.g., a processor or memory of the device) can save positions of the links during the movement. In this way, an operating may manually move individual links of the robotic device 300 to train the robotic device 300 to perform a certain task, and motion of the device including position, velocity, and acceleration, can be recorded and saved, and later recalled to operate the robotic device 300 to perform the stored movements without the need for user action.” Col. 6, lines 30-42; “When in a teach mode, the robotic manipulator is moveable along one or more degrees of freedom, and based on movement, the robotic manipulator is configured to save one or more positions of the robotic manipulator during the movement.” Col. 10, lines 22-26.); 
controlling said motors to execute the sequence of steps defined by said job program (“The robotic device 300 may contain hardware, such as a processor, memory or storage, and sensors that enable the robotic device 300 to operate the robotic device for use in assembly operations, pick and place work, spot welding, etc. The robotic device 300 may be powered by various modules such as electric motor, pneumatic motors, hydraulic motors, etc.” Col. 5, lines 35-41; “motion of the device including position, velocity, and acceleration, can be recorded and saved, and later recalled to operate the robotic device 300 to perform the stored movements without the need for user action.” Col. 6, lines 30-42;); 
providing an impact sensor in at least one of said modules for sensing physical impacts applied to said robot arm (“In the example shown in FIG. 5, the distance or degrees may be fine tuning movements, such that a user taps the link 502, and then the link 502 moves the preset distance without a user having to carefully place the link 502 into such position.” Col. 10, lines 55-59; “Application of the force may be detected by force sensors in the arms, resistive capacitors, pressure sensors, or through detection of movement of the arm such as by accelerometers of the arm, for example.” Col. 3, lines 24-28); 
and editing said job program as a function of said sensed physical impacts (“In other examples herein, methods are described for determining that a manual contact is applied to a robotic manipulator, … force sensing can be utilized on a robotic manipulator to “micro-jog” a position so as to allow fine-tuning of teach positions at orders of magnitude of higher resolution than typically enabled through manual adjustment.” Col. 3, lines 5-16; “When in a teach mode, the robotic manipulator is moveable along one or more degrees of freedom, and based on movement, the robotic manipulator is configured to save one or more positions of the robotic manipulator during the movement. The methods may be useful for providing a fine-tuning teach mode, in which the robotic manipulator is in an initial fixed position and is configured to move in the step movement based on application of the manual contact. ... Thus, a small contact can be applied to train the device, and micro-movements can be achieved through the mapping which may not be possible through manual training.” Col. 10, lines 22-36; Examiner Interpretation: Fine-tuning teach positions is the same as editing a job program.);

Regarding Claim 21,
Davis teaches
The method of claim 20 wherein said step of creating a job program includes physically manipulating an input device operating in a learn mode (“Within examples, the robotic device 300 may be placed into a teach mode, in which components or any of the links 306, 310, 314, 318, 322, and 326 are moveable along one or more degrees of freedom, and based on movement, the robotic device 300 (e.g., a processor or memory of the device) can save positions of the links during the movement. In this way, an operating may manually move individual links of the robotic device 300 to train the robotic device 300 to perform a certain task, and motion of the device including position, velocity, and acceleration, can be recorded and saved, and later recalled to operate the robotic device 300 to perform the stored movements without the need for user action.” Col. 6, lines 30-42; Examiner Interpretation: Manual movement of the links is a demonstration of a user controlled input device while in a learn mode.).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 9804593 B1) in view of Kogan (US 20150081098 A1).

Regarding Claim 10,
Davis teaches
The system of claim 8 wherein said impact sensor determines (“The robotic device can be determined to detect a direction closest to the applied contact (through outputs of an inertial measurement unit (IMU), accelerometer, gyroscope, force sensor, etc.), and move along an axis generally related to the direction.” Col. 10, lines 4-8; “For example, as shown in FIG. 6A, an application of a force may be along an axis as shown by arrow 608 which does not align with the predefined axes 606. In such an instance, the robotic manipulator 600 may be configured to move in a direction that is a closest step axis to a direction of the applied force rather than in a direction of the applied force. In this example, as shown in FIG. 6B, the robotic link 602 may move horizontal so as to slide along the base 604 in a direction along the predefined axis 606. … As further additional example variations, an axes to step along may be a set of three orthogonal (e.g., X, Y, and Z Cartesian axes)” See at least col. 10, line 63 to col. 11, line 33.)

Davis does not explicitly teach determining the amplitude of a physical impact to determine a dominant axis.
However, Kogan teaches
	“from the magnitude and the direction of the guidance force applied by the operator, in the method according to the invention, the freedom direction of a reference coordinate system is determined in which the guidance force has its greatest force vector component. This greatest force vector component then determines the selected freedom which, for example in the case of a Cartesian coordinate system, can be one of the three Cartesian directions in space” [0016]; “This greatest force vector component can be determined, by way of example, by the detected force being projected mathematically onto all freedoms of the reference coordinate system in the form of vectors, and the specific freedom of the reference coordinate system in which the magnitude of the projected force is the greatest being determined as a selected freedom from all of the projected forces of the at least two freedoms of the reference coordinate system.” [0017]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davis to further include the teachings of Kogan to avoid irrelevant and accidental guidance motions in unintended directions by allowing guided movement in one Cartesian direction at a time. See at least [0046] and [0079].

Regarding Claim 11,
Davis teaches
wherein said job program includes data identifying a target position (“Thus, within examples, the methods 400 and 450 may be useful to assist teaching the robotic device to perform certain tasks. When in a teach mode, the robotic manipulator is moveable along one or more degrees of freedom, and based on movement, the robotic manipulator is configured to save one or more positions of the robotic manipulator during the movement. The methods may be useful for providing a fine-tuning teach mode, in which the robotic manipulator is in an initial fixed position and is configured to move in the step movement based on application of the manual contact.” See at least col. 10, lines 20-29); 
and wherein said control computer incrementally edits said target position data with respect to the dominant axis (“and causing, by the one or more processors, the component of the robotic device to move the one or more step movements in increments along a given directional axis of the one or more directional axes that is closest to the directional axis of application of the given manual contact to the component of the robotic device.” See at least claim 11).

Claim(s) 12-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis (US 9804593 B1) in view of Touma (US 20160229052 A1).

Regarding Claim 12,
Davis mentions a tablet (col. 5, lines 14-23 and col. 11, lines 45-51), but does not explicitly teach
wherein said input device comprises a hand held tablet responsive to physical manipulation for modifying said job program.
However, Touma teaches
	“In a robot operation apparatus according to another exemplary embodiment, the action command generating unit increases or decreases a movement speed or a movement amount of the robot based on a tilt amount of the tilt operation detected by the tilt operation detecting unit. As a result, the user can adjust the movement speed or the movement amount of the robot by adjusting the tilt amount of the touch panel during the tilt operation.” [0058]; “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.” [0320]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davis to further include the teachings of Touma to improve operability of a robot by providing an intuitive and safe control method not requiring a user to physically contact the robot. This control method provides an alternative to the manual control method requiring a user to physically contact the robot. See at least [0058].

Regarding Claim 13,
Davis mentions a tablet (col. 5, lines 14-23 and col. 11, lines 45-51), but does not explicitly teach
wherein said input device comprises a hand held tablet; and wherein operator induced physical tilting of said tablet functions to modify said job program.
However, Touma teaches
	“In a robot operation apparatus according to another exemplary embodiment, the action command generating unit increases or decreases a movement speed or a movement amount of the robot based on a tilt amount of the tilt operation detected by the tilt operation detecting unit. As a result, the user can adjust the movement speed or the movement amount of the robot by adjusting the tilt amount of the touch panel during the tilt operation.” [0058]; “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.” [0320]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davis to further include the teachings of Touma to improve operability of a robot by providing an intuitive and safe control method not requiring a user to physically contact the robot. This control method provides an alternative to the manual control method requiring a user to physically contact the robot. See at least [0058].

Regarding Claim 17,
Davis teaches
A robot system useful for selectively positioning an end effector (“In one example, a method is described comprising providing, by one or more processors, instructions to a robotic device to place the robotic device into a fine-tuning teach mode. In the fine-tuning teach mode, a component of the robotic device is in a given position and is configured to move in one or more step movements based on application of a manual contact having a preset amount of distance.” See at least col. 1 lines 23-34; Examiner Interpretation: The fine positioned robot component may be the end effector. See how the end effector is positioned in fig. 6B), 
said system including: an elongate robot arm comprised of multiple joint modules arranged in series including an initial module, one or more intermediate modules, and a final module, and wherein each module includes a rotary actuator member and a motor for driving said actuator member, and wherein the actuator member of each of said initial and intermediate modules is coupled to the subsequent module in said series(“The robotic device 300 may be powered by various modules such as electric motor, pneumatic motors, hydraulic motors, etc. The robotic device 300 is shown to include a base 302, links 306, 310, 314, 318, 322, and 326, joints 304, 308, 312, 316, 320, and 324, and a manipulator 328.” See at least col. 5, lines 39-44; See fig. 3 (provided below) for the robot arm comprised of multiple joint modules in series; Examiner Interpretation: The initial joint module is interpreted to be the joint 304 and link 306. The final joint module is interpreted to be the joint 324 and link 326. Each corresponding link and joint in between are interpreted to be intermediate modules. Its interpreted that each joint is driven by a motor.

    PNG
    media_image2.png
    203
    499
    media_image2.png
    Greyscale
); 
a user controlled input device operable in a learning mode to create a job program (“Within examples, the robotic device 300 may be placed into a teach mode, in which components or any of the links 306, 310, 314, 318, 322, and 326 are moveable along one or more degrees of freedom, and based on movement, the robotic device 300 (e.g., a processor or memory of the device) can save positions of the links during the movement. In this way, an operating may manually move individual links of the robotic device 300 to train the robotic device 300 to perform a certain task, and motion of the device including position, velocity, and acceleration, can be recorded and saved, and later recalled to operate the robotic device 300 to perform the stored movements without the need for user action.” Col. 6, lines 30-42; Examiner Interpretation: Manual movement of the links is a demonstration of a user controlled input device.), 
said job program defining an initial sequence of steps for directing said robot arm along a first trajectory; a control computer coupled to at least one of said joint module motors and responsive to said job program for causing said robot arm to execute said initial sequence of steps (“Movement may be provided to the robotic device while the robotic device is in a teach mode, in which a teachable arm of the robot is manually taught movements along a three dimensional path by a human operator. The movements of the teachable arm are converted to electrical signals which are memorized and stored. These stored signals can be subsequently converted to command signals applied from the memory to a powered operating arm of the robot that will repeat the instruction content of the signals to accurately duplicate all that was taught to the teachable arm so as to replay the movements, for example.” Col. 2, lines 49-59); 

Davis does not explicitly teach
and wherein said input device comprises a hand held control tablet responsive to physical manipulation for modifying said job program to define a modified sequence of steps.
However, Touma teaches
	“In a robot operation apparatus according to another exemplary embodiment, the action command generating unit increases or decreases a movement speed or a movement amount of the robot based on a tilt amount of the tilt operation detected by the tilt operation detecting unit. As a result, the user can adjust the movement speed or the movement amount of the robot by adjusting the tilt amount of the touch panel during the tilt operation.” [0058]; “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.” [0320]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Davis to further include the teachings of Touma to improve operability of a robot by providing an intuitive and safe control method not requiring a user to physically contact the robot. This control method provides an alternative to the manual control method requiring a user to physically contact the robot. See at least [0058].
Regarding Claim 18,
Davis does not explicitly teach
wherein said control tablet is responsive to operator induced physical tilting of said tablet to modify said job program.
However, Touma teaches
	“In a robot operation apparatus according to another exemplary embodiment, the action command generating unit increases or decreases a movement speed or a movement amount of the robot based on a tilt amount of the tilt operation detected by the tilt operation detecting unit. As a result, the user can adjust the movement speed or the movement amount of the robot by adjusting the tilt amount of the touch panel during the tilt operation.” [0058]; “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.” [0320]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Davis to further include the teachings of Touma to improve operability of a robot by providing an intuitive and safe control method not requiring a user to physically contact the robot. This control method provides an alternative to the manual control method requiring a user to physically contact the robot. See at least [0058].

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Villaret (US 6222338 B1) in view of Hegg (US 5796927 A) and Kobayashi (US 20060009878 A1).

Regarding Claim 15,
Villaret teaches
A robot system useful for selectively positioning an end effector (“It should be understood that the invention applies to any automatic machine or automatic mechanical system that can be "taught", viz. programmed to carry out a desired series of work stages by defining a succession of geometric stages, generally defined by positions and orientations, and a series of operations to be carried out in said geometric stages.” See at least col. 2, lines 24-29), 
said system including: an elongate robot arm comprised of multiple joint modules arranged in series including an initial module, one or more intermediate modules, and a final module, and wherein each module includes a rotary actuator member and a motor for driving said actuator member, and wherein the actuator member of each of said initial and intermediate modules is coupled to the subsequent module in said series (“Robots are constituted by a plurality of elements, hereinafter generally "arms", that are connected to one another, generally by pivots, to form a kinematic chain. They have, among others, the following three features: 1--They comprise actuators--"actuator" meaning herein an electrical motor which can cause relative motion of two arms, generally about the pivot joining them” col. 2, lines 32-38; “FIG. 1 schematically illustrates a robot embodying the invention. The robot schematically illustrated therein has only three arms, 11, 12 and 13, fixed on a base 10. Arm 13 is rotatable about arm 12, arm 12 is rotatable about arm 11 and arm 11 is rotatable about base 10 through pivot connections. A payload 14 is applied to arm 13. Motors 15, 16 and 17 control the relative motions of the arms.” See at least col. 1, line 65 to col. 2, line 4 and fig. 1; Examiner Interpretation: Arm 13 is the final module, arm 12 is the intermediate module, and arm 11 is the initial module.); 
a control computer coupled to said joint modules operable in an idle state for supplying a set of zero G currents to said motors to maintain said robot arm in a rest position in the absence of an applied external force (“When the robot is not carrying out any work, it should be maintained in an equilibrium condition. Even then, it is subjected to payloads, at least to the weight of its various parts, and if no current were fed to the motors, the arms would be free to move according to any degree of liberty permitted by each joint (e.g., one degree of liberty for a pivot, three degrees of liberty for a universal joint, and so on), and--one might say--the robot would collapse. However, sufficient current is fed by the actuators controlled by the SC, to produce equilibrating torques which prevent motion of the arms about their joints. The relationship between the payloads and the torques is determined by the mechanic equations of the system, which, in the system of the invention, are included in the software of the MTOC.” Col. 4, lines 19-32); 
and wherein said control computer is responsive to an operator applied force displacing said robot arm to a new position for determining a modified set of currents (“in addition to the aforesaid standard devices, a Manual Teaching Operation Controller, hereinafter "MTOC", is provided in a robot according to the invention. The MTOC is an electronic system, that can be included in the SC or can be external to it and use some communication means to interface with SC. When the system has been switched to the Teach mode, the MTOC is capable of sensing any change in the torque applied to each motor, and therefore in the current fed to it, in order to compensate for any external force applied to the corresponding arm, to translate said change to a proportional displacement, and to send a command to the Main Controller to activate, through one or more motors, a new command position which is different from the previous command position by the said displacement.” See at least col. 4, lines 1-15.); 

Villaret does not explicitly teach
and wherein said control computer is responsive to removal of said operator applied force to return said robot arm to said rest position.
However, Hegg teaches
“A positive displacement D.sub.0 causes a negative force F.sub.0 in a direction opposing the force applied by the operator (point 1). This force emulates operation of the spring centered hand controllers. Contact of the controlled element 20 with an object that generates a motion retarding force of .DELTA.F is summed with F.sub.0 and the force felt by the operator is F.sub.1 (operating point 2). This provides an indication to the operator of contact between the controlled element and a hard surface. The operator has choices to make at this time, such as maintain displacement D.sub.0, allow the hand-control element to move toward the null position with his or her hand controlling the motion; or release the hand-control element allowing it to move to the null position in response to the combination of centering and reflected force feedback commands. The third case, where the operator releases hand-control element, provides a understanding of this embodiment of the invention.” See at least Col. 3, lines 22-39; Examiner Interpretation: The null position is the rest position.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of Villaret to further include the teachings of Hegg to automatically return the robot to a position without requiring the skill of an operator and wasting time of the operator as taught by Kobayashi, which is also in the field of programming robots. See at least [0006-0007] of Kobayashi.

Regarding Claim 16,
Villaret teaches
said modified set of currents (See at least col. 4, lines 1-15 cited above regarding claim 15).
Neither Villaret nor Hegg explicitly teach
further including operator controlled means for causing said control computer to respond to (displacing said robot arm to a new position) 
However, Kobayashi teaches
	“to avoid interference, the operator may insert a new teaching point other than the teaching points included in the robot program or he may move the waiting position to another place.” [0102]; “The operator may read out the data of the teaching positions for indicating them on the display 12 and input a suitable code by using the keyboard 11, in order to add the above attribute data to the teaching positions.” [0040]
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the teachings of modified Villaret to further include the teachings of Kobayashi to define a new rest point to return to that avoids interference. See at least [0102].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tsusaka (US 20100286826 A1) is pertinent because it discusses adjusting stored operations of a robot arm in accordance with an operator’s applied force.
Romo (US 20160184032 A1) is pertinent because it discusses holding, shaking, tapping, pushing, pulling, and rotating different parts of the robotic arm to elicit different movement responses from different parts of the robotic arm.
Battisti (US 20170028557 A1) is pertinent because it discusses a handheld navigation unit that is moveable with respect to one or more of a plurality of axes to indicate a commanded movement for a robot.
Matsudaira (US 20170028565 A1) is pertinent because it discusses determining characteristics of an intentional user tap or press on a robot to control the robot accordingly.
Bjorn (US 20120245733 A1) is pertinent because it discusses sensing of an impact force (which can intentional) by measuring the current flow through an electric motor drive of one or more members of the robot.
Kemper (US 9375841 B1) is pertinent because it discusses a visual feedback device  which may include information indicative of an operating status of the one or more joints of a robot.
Bingham (US 9592608 B1) is pertinent because it discusses the robot independently returning to a desired rest position on a trajectory when external force of a user is removed.
Henriksson (US 20200009730 A1) is pertinent because it discusses a floating control mode and a user to move the robot tool, by pushing or pulling the robot, to a desired position, and when the user stops the movement the manipulator will stay in the desired position and orientation. See [0005] and [0023].
Onoyama (US 20180231965 A1) is pertinent because it discusses defining a robot trajectory by a series of teaching points. And the teaching points are adjustable as to modify the trajectory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karston G Evans whose telephone number is (571)272-8480. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.G.E./Examiner, Art Unit 3664                                                                                                                                                                                                        /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664